Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant's amendments, filed April 1, 2021 are respectfully acknowledged and have been fully considered. 	
Claims 1 and 7 are amended. Claims 9 is cancelled.
Claims 1-8 and 10 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed April 1, 2021, the rejections of independent claims 1 and 7 are withdrawn. The rejections of claims 2-5, 8, and 10 are withdrawn based upon their dependence on their allowable base claims.

Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed April 1, 2021, and based on an updated, thorough search of the prior art of record, Claims 1-8 and 10 are found to be in condition for allowance.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Kashiwada (JP2005138755 A), Studytonight (Studytonight.com, Computer Architecture, Pipelining), and Kounavis (20190108447 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "the first hardware includes first face recognition hardware configured to perform a face recognition process based on the first image data, first eye recognition hardware configured to perform an eye recognition process based on an output of the first face recognition hardware, first 2D coordinate conversion hardware configured to generate coordinate position information indicating the position of the eyes on the two-dimensional image, based on an output of the first eye recognition hardware, first hand recognition hardware configured to perform a hand recognition process based on the first image data, first fingertip recognition hardware configured to perform a fingertip recognition process based on an output of the first hand recognition hardware, second 2D coordinate conversion hardware configured to generate coordinate position information indicating the position of the fingertip on the two-dimensional image, based on an output of the first fingertip recognition hardware, and the second hardware includes second face recognition hardware configured to perform a face recognition process based on the second image data, second eye recognition hardware configured to perform an eye recognition process based on an output of the second face recognition hardware, third 2D coordinate conversion hardware configured to generate coordinate position information indicating the position of the eyes on the two-dimensional image, based on an output of the second eye recognition hardware, second hand recognition hardware configured to perform a hand recognition process based on the second image data, second fingertip recognition hardware configured to perform a fingertip recognition process based on an output of the second hand recognition hardware, and fourth 2D coordinate conversion hardware configured to generate coordinate position information indicating the position of the fingertip on the two-dimensional image, based on an output of the second fingertip recognition hardware” in combination with all other limitations of the claim.

Claim 6: While closest prior art Burachas (20140184494 A1) and Kounavis (20190108447 A1) teach portions of the limitations of independent Claim 6, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 6, namely "wherein the image acquisition unit acquires a first photographed image of the eyes of the user and a second photographed image of a hand of the user, wherein the first processing unit detects a position of the eyes of the user in the first photographed image and a position of a fingertip of the user in the second photographed image, wherein the second processing unit calculates the position of the line-of-sight of the user with respect to the display surface based on the position of the eyes of the user in the first photographed image, and calculates the position of the fingertip of the user with respect to the display surface based on the position of the fingertip of the user in the second photographed image, wherein the first processing unit converts the position of the user's eyes and the position of the user's fingertip in the photographed image into position coordinates on a two-dimensional coordinate plane, wherein the second processing unit calculates the positions of the user's line-of-sight and fingertip with respect to the display surface based on the position coordinates, and wherein the first processing unit includes a plurality of logic circuits that sequentially execute a matrix operation on the photographed image, and the first processing unit detects the positions of the eyes and the fingertip of the user in the photographed image based on the calculation results of the matrix operations by the plurality of logic circuits" in combination with all other limitations of the claim.

Claim 7:
	While closest prior art Kashiwada (JP2005138755 A), Studytonight (Studytonight.com, Computer Architecture, Pipelining), and Kounavis (20190108447 A1) teach portions of the limitations of independent Claim 7, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 7, namely "wherein the using the first hardware comprises including in the first hardware first face recognition hardware configured to perform a face recognition process based on the first image data, first eye recognition hardware configured to perform an eye recognition process based on an output of the first face recognition hardware, first 2D coordinate conversion hardware configured to generate coordinate position information indicating the position of the eyes on the two-dimensional image, based on an output of the first eye recognition hardware, first hand recognition hardware configured to perform a hand recognition process based on the first image data, first fingertip recognition hardware configured to perform a fingertip recognition process based on an output of the first hand recognition hardware, second 2D coordinate conversion hardware configured to generate coordinate position information indicating the position of the fingertip on the two-dimensional image, based on an output of the first fingertip recognition hardware, wherein the using the second hardware comprises including in the second hardware second face recognition hardware configured to perform a face recognition process based on the second image data, second eye recognition hardware configured to perform an eye recognition process based on an output of the second face recognition hardware, third 2D coordinate conversion hardware configured to generate coordinate position information indicating the position of the eyes on the two-dimensional image, based on an output of the second eye recognition hardware, second hand recognition hardware configured to perform a hand recognition process based on the second image data, second fingertip recognition hardware configured to perform a fingertip recognition process based on an output of the second hand recognition hardware, and fourth 2D coordinate conversion hardware configured to generate coordinate position information indicating the position of the fingertip on the two-dimensional image, based on an output of the second fingertip recognition hardware” in combination with all other limitations of the claim.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624